Citation Nr: 1706769	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for dental condition.

2.  Entitlement to a rating higher than 10 percent prior to June 14, 2012, for irritable bowel syndrome (IBS).   

3.  Entitlement to service connection for benign prostatic hypertrophy (BPH).   

4.  Entitlement to service connection for diabetes mellitus type II.   

5.  Entitlement to a rating higher than 10 percent for left ankle Achilles tendon rupture.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2010 and June 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The case was most recently before the Board in April 2015.  At that time, the Board remanded the dental condition, IBS and left ankle claims for additional development.  The Board also remanded the following claims for the issuance of a statement of the case (SOC): entitlement to service connection for a cervical thoracic, and lumbar spine disability; aortic insufficiency disability; BPH; and diabetes mellitus.  

In a rating decision dated in April 2016, the RO granted service connection for auto-immune/Behcet's syndrome with arthralgias of multiple joints and rheumatoid arthritis of neck, back and knees; and service connection for valvular heart disease and renal insufficiency; thus, resolving the Veteran's claims (prior to perfection of an appeal) for service connection for a spine disability and aortic insufficiency.

The RO also increased the rating for the Veteran's service-connected IBS to the highest schedular rating of 30 percent effective June 14, 2012.  A rating higher than 10 percent prior to that time remains on appeal.

Pursuant to the Board's April 2015 remand, the RO issued a SOC on the issues of service connection for BPH and diabetes mellitus in April 2016.  Correspondence from the Veteran dated in May 2016 has been accepted as a substantive appeal, in lieu of a VA Form 9, for these claims.  Therefore, these two issues are properly on appeal to the Board.

Additional evidence was received subsequent to the most recent supplemental statement of the case (SSOC) issued in April 2016 for the dental condition and IBS claims.  As the evidence is not pertinent to these two clams, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the dental condition and IBS claims.  The left ankle, BPH and diabetes mellitus claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran had bone loss at tooth #31 during the appeal period as a result of dental treatment/trauma during service.

2.  The Veteran's service-connected IBS has been productive of alternating bouts of diarrhea and constipation each week with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bone loss of tooth #31 are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, Diagnostic Code 9913 (2016).

2.  Prior to June 14, 2012, the criteria for a disability rating of 30 percent for IBS are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection-Dental Condition

The Veteran seeks service connection for bone loss, which he says was caused by the in-service implant that was improperly performed.  

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Specific provisions apply to dental claims.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not compensable disabilities.  See 38 C.F.R. § 3.381.  However, a dental condition manifested by bone loss can be potentially service connected if as a result of trauma or disease that may be awarded compensable disability ratings.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, Note to Code 9913.

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Analysis

Service treatment records show that the Veteran entered service missing teeth #30-32 and #18.  In October 1986, an implant was placed for tooth #31 with a bridge for teeth #29-31.  In May 1988, the implant bridge fractured.  In January 1990 and April 1991, the Veteran was treated for a loose screw in implant #31.

Following service, x-rays dated August 2010 shows implant at #31 with apical bone loss, generalized bone loss noted mild-moderate angular, and radiolucency of the mandible noted at #26-27.  The Veteran subsequently underwent a dental implant removal and cyst enucleation.

In April 2015, the Board remanded the matter for an examination and opinion as to whether the Veteran has a dental condition manifested by bone loss due to trauma or disease (as opposed to the alveolar process/ periodontal disease) that had its onset during, or is otherwise related to, active military service.

According to an April 2016 VA examiner, "the Veteran had bone loss surrounding the dental implant in site #31," but does not currently have bone loss because VA fixed it in 2013 and the site has healed normally.

Based on this evidence the Veteran had bone loss, secondary to trauma during service at tooth #31 and not as a result of noncompensable periodontal disease or similar conditions.  See 38 C.F.R. § 3.381.  Although the bone loss is now apparently resolved, because this disability existed during the appeal period, the current disability element of the claims is met in accordance with McClain.  Additionally, although the Veteran entered service missing tooth #31, the bone loss ultimately resulted from service.  Therefore, service connection is warranted for bone loss at tooth #31.

For the other missing teeth, such as teeth #18, 30 and 31, bone loss has not been shown.  Thus, the preponderance of the evidence is against service connection for any other dental condition.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Increased Rating-IBS

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's service-connected IBS has been rated under the irritable colon provisions of Diagnostic Code 7319, throughout the appeal period, which allows for a noncompensable (zero  percent) rating for mild disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent rating for moderate disturbance manifested by frequent episodes of bowel disturbances with abdominal distress; and a maximum 30 percent rating is assigned when there is severe diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

Analysis

As noted in the introduction, in a rating decision dated in April 2016, the RO increased the rating for the Veteran's service-connected IBS to the maximum schedular rating of 30 percent effective June 14, 2012.  The issue thus remaining is entitlement to a rating in excess of 10 percent prior to June 14, 2012.  

Most relevant to the rating period in question is evidence including an abdominal/gastrointestinal examination by a private provider in January 2009, which found no masses, tenderness, or organomegaly; soft abdomen; and positive bowel sounds.  The diagnosis was rule out gastrointestinal bleed.

In July 2009 the Veteran contacted VA regarding his IBS and, in December 2009, he was accorded a VA examination.  During that examination the Veteran said that his symptoms had gotten progressively worse and complained of weekly constipation; and of diarrhea several times per week but less than daily.  He also complained of mild colicky, crampy epigastric pain, which he said lasted for minutes and occurred several times per day.  Physical examination found no evidence of malnutrition, weight loss, or anemia, and no abdominal mass or tenderness.

A June 2012 VA examination (conducted June 14, 2012) showed that the Veteran had IBS with diarrhea, abdominal distension, anemia, nausea and vomiting.  Episodes of bowel disturbance with abdominal distress were present with more or less constant duration. 

This evidence tends to show that the 30 percent rating is approximated.  Although the RO assigned an effective date of June 14, 2012, for the current 30 percent rating, the effective date for an increased rating is predicated on when the increase in the level of disability can be ascertained and not necessarily the date the evidence is created.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  The Board therefore finds that the 30 percent level of disability was factually ascertainable throughout the rating period prior to June 14, 2012, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a 30 percent rating is warranted prior to June 14, 2012 for service-connected IBS, which is the maximum schedular rating for this disability.  


ORDER

Service connection for bone loss of tooth #31 is granted.

A disability rating of 30 percent for IBS prior to June 14, 2012, is granted; subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran is also claiming service connection for BPH and diabetes mellitus primarily as secondary to service-connected auto-immune/Bechet's syndrome and steroid treatment for chronic uveitis with glaucoma, respectively.  He also contends that he has a prostate condition related directly to in-service groin and flank pain.

In addition to a direct basis, service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

In an opinion dated in March 2016, a VA examiner averred "the Veteran's prostatic hypertrophy is most likely secondary to age related issues as almost all males the Veteran's age have prostatic hypertrophy and there is no evidence to suggest that the autoimmune disorder has aggravated or caused the prostate condition."  In June 2016, another VA examiner (claims file reviewer only) advised that "there is no medical evidence that the veteran's prostatic hypertrophy is due to his SC Bechet's/autoimmune disorder."  The examiner added that "prostatic hypertrophy (BPH) is not an inflammatory condition and it is very common in the general population of males as they age."  

As for diabetes mellitus, negative nexus opinions were separately provided in March and June 2016.  In both opinions the examiner stated that the Veteran's diabetes was likely not permanently aggravated by the topical steroids prescribed for the Veteran's uveitis.  

The Veteran submitted medical articles regarding both claims subsequent to the most recent medical opinions.  A remand is warranted for medical opinions that address the Veteran's contentions and medical literature that he submitted.

Finally, the Veteran seeks a higher initial rating for his service-connected left ankle Achilles tendon rupture disability.  In April 2015, the Board remanded the matter for a VA examination, which was done in March 2016.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  A new examination is therefore needed.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination regarding his claims of service connection for BPH and diabetes mellitus.  The record, to include a copy of this remand, must be reviewed by the examiner.  

All pertinent tests should be done, and all findings reported in detail.  The examiner is specifically requested to identify all of the Veteran's prostate disorders, and ascertain whether the Veteran has diabetes mellitus.

The examiner is then requested to opine as follows:

a. for each prostate disorder found on examination, whether it is at least as likely as not (50 percent or greater probability) that the disorder 

i.  had its onset during, or is otherwise related to, service including in-service groin and flank pain;

ii.  was caused, or is aggravated by, the Veteran's service-connected Behcet's syndrome and/or pancytopenia, including respective medications taken for said.

In formulating the requested opinion the examiner must comment on the groin area pain documented in service treatment records and any relevant medical literature the Veteran submitted.

b. for diabetes, if diagnosed, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes 

i.  was caused, or is aggravated by, the Veteran's service-connected Behcet's syndrome and/or pancytopenia, including respective medications taken for said;

ii.  was caused, or is aggravated by, prescribed steroids for service-connected eye disability.

In formulating the requested opinion the examiner should note that VA medical records include a diagnosis of "new onset diabetes;" and include a documentation of "steroid response diabetes."  The examiner should also discuss the articles by the Veteran in June 2016 entitled "The Effect of Topical Steroids on Blood Glucose Profile in Diabetic Patients." 

A rationale for all opinions must be provided.  

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected left ankle disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the left ankle in both weight-bearing and non-weight-bearing circumstances, and range of motion of the opposite undamaged joint.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain on active and passive range of motion of the left ankle in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the left ankle in both weight-bearing and non-weight-bearing circumstances; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the left ankle in both weight-bearing and non-weight-bearing circumstances; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; and

e. Describe the impact of the Veteran's service-connected left ankle disability on his occupational functioning.

A complete rationale should be provided for all opinions.

3.  After completion of the above, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


